CONCURRING OPINION.
De Vries, Judge:
Because to my mind the logic of the opinion herein clearly conflicts with the decision of this court in Crimmins & Pierce et al. v. United States (6 Ct. Cust. Appls., 137; T. D. 35392), I am, on careful review, unable to assent herein.
*221The one decisive issue in that case turned upon the question whether or not paragraph 290 of the tariff act of 1913 included the hair of the Angora goat. It was there said:
The more seriously controverted question in the case is whether or not the hair of the Angora goat is a “wool” within the meaning and as used in the tariff act of 1913. *******
The conspectus of the legislation of 'Schedule K of the tariff act of 1913 reveals an apparent legislative classification conducing to the same result. The schedule consists of paragraphs 286 to 310, inclusive. Paragraph 304 therein defines wool as used in connection with any manufactured article of which it is a component material. The paragraph reads:
304. Whenever in this section the word “wool ” is used in connection with a manufactured article of which it is a component material, it shall he held to include wool or hair of the sheep, camel, or other like animals, whether manufactured by the woolen, worsted, felt, or any other process.
Aside from the force of the above correlated definitions, which uniformly when read together speak of the wool of 1 ‘ other like animals ” and at the same time enumerate and classify as one of the “like animals” to the wool-producing sheep the Angora goat, the inquiry what is meant by “other like animals” is not difficult of conception when taken in connection with the purpose of the paragraph. That purpose is, of course, to include within the paragraphs and at the rates of duty therein prescribed all similar materials. The schedule is a classification and enumeration of materials and not animals.
“Like” animals, therefore, does not refer to physical construction or appearance of the animal itself, but to the fleece produced by and from the animal; and, therefore, embraced within the scope of other like animals must be included all animals producing wool or hair like that of the sheep or camel, of which the hair of the Angora goat, alpaca, and others are distinctly and unquestionably of a class.
The opinion submitted, after reviewing the pertinent legislative acts and history, concludes:
Coming now to the tariff act of 1913 we observe that Schedule K omits the provision for duty upon raw wool, but in paragraph 286 thereof provides for “combed wool or tops and roving or roping made wholly or in part of wool or. camel’s hair, and on other wool and hair which have been advanced in any manner or by any process of manufacture beyond the washed or scorned condition, not specially provided for.” This is followed in succeeding paragraphs by provisions for various rates of duty upon divers manufactures of wool, with a declaration in paragraph 304, above quoted, that the word “wool” when used in connection with a manufactured article of which it is a component material “shall be held to include wool or hair of the sheep, camel, or other like animals, whether manufactured by the woolen, worsted, felt, or any other process.” This omission of the words “goat, alpaca” found in the predecessor paragraph and the other changes in phraseology at once suggests that for duty purposes the word “wool” as used in Schedule K does not include the hair of the Angora goat, alpaca, and other like animals. By no other construction can full force be given to this .deliberate congressional omission, and that it was so intended is entirely obvious from the provisions in paragraphs 305 to 309, both inclusive, which immediately follow.
On the merits I am quite ready to concede and assert that the Congress has from time immemorial and in this act observed as distinct tariff classifications the wool of the sheep and the hair of the camel, *222alpaca, etc. But it does not follow that because it bas so regarded that paragraph 304 defining the word “wool” as used in paragraph 290 does not by its express terms include both classes of imports. That observance did not divest Congress of the power to declare, as it has in paragraph 290, that the use of the word “wool” should include both.
It was equally within the power of Congress, by paragraphs 305 to 309, inclusive, to legislatively segregate from the materials and articles declared in paragraph 304 to be included in the term “wool” by confining the legislation in these paragraphs to that class of wools as defined in paragraph 304, more commonly known as the “hair” of the Angora goat, alpaca, and other like (hair) animals, thereby intending to construe and constitute said paragraphs 305 to 309 the exclusive legislative code more specifically providing duties upon the raw materials and manufactures of those wools which are. “hairs of the Angora goat, alpaca, and animals of like hairs.”
In the earlier decision the court adopted the view that the force of the words of “ other like animals” in that paragraph included there-within the hah of the alpaca. While the opinion before us holds that only “wool” of the “sheep” is included in paragraph 304, the very terms of the paragraph are extended by Congress not only to the “wool” of the sheep but to the “wool or hair of the sheep, camel, or other like animals.” While Congress dropped from the paragraph as it appeared in the act of 1909 part of its lengthy enumeration of hair-growing animals, “goat” and “alpaca,” nevertheless it inserted the word “like,” thereby in shorter form, but expressly predicating the paragraph not only of the “wool of the sheep” but also of the “hair of the camel, and other like animals.”
From my limited point of view the purpose of Congress in this schedule in its differentiation between the wool of the sheep and the hair of the Angora goat, alpaca, and like animals for dutiable purposes is unmistakable. It seems to me that from paragraph 286 to 304, inclusive, Congress legislated with reference to manufactures, as stated in paragraph 304, including those made of the wool of the sheep and the hair of the camel, Angora goat, alpaca, and other like animals. In paragraphs 305 to 308, however, Congress differentiated for dutiable purposes both wool from hair as raw materials' and manufactures thereof, confining the legislation expressly to the hair of the Angora goat and alpaca. These four paragraphs, to my mind, are intended to be complete and exhaustive as to the subject matter of the hair of the Angora goat and alpaca and'manufactures thereof. Bearing in mind that while Congress ever has distinguished between these as tariff subjects when it came to placing duty thereupon, Congress was careful in paragraph 304 to include both the wool of the sheep and the hair of the camel and other like animals. When, *223however, it proceeded in paragraphs 305, 306, 307, and 308, it confined itself to the differentiated subjects “hair of the Angora goat, alpaca, and other like animals.” What like animals? Not like animals to the sheep, but like animals to the Angora goat and alpaca alone. In paragraph 304, however, it relates the legislation to the wool of the sheep and the hair of the camel and other like animals to all of these. While the result is the same, I think the differentiation more clearly follows the purpose of Congress and does not destroy the relation of the whole schedule to other paragraphs of the tariff act.
I concur in the conclusion.